


Exhibit 10.11


FORM OF AWARD AGREEMENT


OMNICARE, INC.


Restricted Stock Award


This AWARD AGREEMENT (this “Agreement”) is effective as of [DATE] (the “Grant
Date”), by and between Omnicare, Inc., a Delaware corporation (“Omnicare” or the
“Company”), and [NAME] (the “Participant”). The restricted stock award granted
hereby is granted by the Compensation Committee (the “Committee”) of Omnicare’s
Board of Directors pursuant to the terms of the 2014 Stock and Incentive Plan
(the “Stock Plan”). This Agreement evidences the issuance or transfer of [NUMBER
OF SHARES] shares of Common Stock (hereinafter sometimes called the “Restricted
Shares”) to the Participant upon the terms and subject to the conditions set
forth herein. All capitalized terms not defined in this Agreement shall have the
meanings assigned to such terms in the Stock Plan.
Section 1.         Restrictions on Transfer
The Participant will not, except as otherwise specifically required or permitted
by this Agreement, sell, exchange, assign, gift, encumber, transfer, pledge,
hypothecate or otherwise dispose of (each, a “Transfer”) any of the Restricted
Shares or any interest therein until the restrictions on Transfer set forth in
this Section 1 lapse in accordance with this Agreement. Restricted Shares for
which the restrictions on Transfer have not lapsed are referred to as
“Non-vested Shares” in this Agreement. To evidence the restrictions on Transfer
set forth in this Agreement and until such restrictions shall have lapsed, the
Restricted Shares shall be deposited with and held by the Company.
Section 2.         Stockholder Rights
Upon the issuance or transfer to the Participant of the Restricted Shares,
subject to the restrictions imposed by Section 1 of this Agreement and the
immediately following proviso, the Participant shall be a stockholder of record
of the Company and shall have all rights of a holder of Common Stock with
respect to the Restricted Shares (including the right to vote such shares at any
meeting of holders of Common Stock); provided, however, that any dividends
declared and payable with respect to Non-vested Shares (“Non-vested Dividends”)
shall be held by the Company as a general obligation without interest and shall
be paid to the Participant as soon as practicable following the vesting of the
Non-vested Shares (but in no event more than two and a half months following the
date of such vesting). In the event that the Participant forfeits any Non-vested
Shares in accordance with this Agreement, the Participant shall also forfeit the
right to all Non-vested Dividends declared and payable with respect to such
shares.
Section 3.     83(b) Election
Under Section 83(b) of the Code, the Participant may, within 30 days from the
Grant Date of the Restricted Shares, elect to include the Fair Market Value of
such shares on the Grant Date in Participant’s gross income for the current
taxable year. The Participant shall timely file a copy of any such election with
the Company and the Internal Revenue Service in accordance with Section 83(b) of
the Code. In the absence of such an election, the Participant will recognize
income upon the vesting of the Restricted Shares, based on the Fair Market Value
of such shares at the time of vesting.
Section 4.     Changes in Capitalization




--------------------------------------------------------------------------------




For the avoidance of doubt, the Restricted Shares shall be subject to Section
4.2 of the Stock Plan relating to Adjustments.
Section 5.     Vesting Schedule
If the Participant has not forfeited all Non-vested Shares or the restrictions
on Transfer set forth in Section 1 have not earlier lapsed with respect to all
Non-vested Shares in accordance with Section 6 of this Agreement, such
restrictions on Transfer shall lapse [as to twenty-five (25) percent of the
total number of Restricted Shares on each of the first four anniversaries of the
Grant Date][as to one-third of the total number of Restricted Shares on each of
the first three anniversaries of the Grant Date][as to twenty (20) percent of
the total number of Restricted Shares on the second anniversary of the Grant
Date, forty (40) percent of the total number of Restricted Shares on the third
anniversary of the Grant Date and forty (40) percent of the total number of
Restricted Shares on the fourth anniversary of the Grant Date][alternative
vesting schedule approved by the Committee]. Upon the lapse of the restrictions
on Transfer with respect to any Non-vested Shares, such Restricted Shares shall
vest.
Section 6.     Termination of Employment
6.1    Death or Disability
If the Participant’s employment with the Company and its Subsidiaries shall
terminate by reason of death or by reason of Disability, the restrictions on
Transfer applicable to any remaining Non-vested Shares shall lapse in their
entirety as of the effective date of such termination of employment.
6.2     Retirement
If the Participant’s employment with the Company and its Subsidiaries shall
terminate by reason of retirement at or after normal retirement age (as
determined in accordance with the Company’s Employees Savings and Investment
Plan), with the consent of the Committee (taking into account, among other
factors, Participant’s length of service at the time of retirement, the degree
of Participant’s prior contributions to the Company, any continuing benefits to
the Company, and the individual circumstances of Participant’s retirement), the
restrictions on Transfer applicable to any remaining Non-vested Shares shall
lapse in their entirety as of the effective date of such termination of
employment.
6.3     Change in Control
For purposes of this Agreement:
(a)     The occurrence of a Change in Control (as defined below) will not itself
result in the lapse of the restrictions on Transfer to the extent the Board or
the Committee determines, prior to such Change in Control, that all remaining
Non-vested Shares shall be honored or assumed, or new rights substituted
therefor (such honored, assumed or substituted shares or rights, an “Alternative
Award”) by the resulting entity in the Change in Control, provided that any such
Alternative Award satisfies the requirements set forth in Section 14.1(b) of the
Stock Plan.
(b)     In the event clause (a) does not apply or an event constituting Good
Reason is known in advance of a Change in Control and the Participant provides
notice to the Company that he or she will terminate on account of such Good
Reason effective upon the Change in Control, then, in either case, upon the
Change in Control, (i) this Restricted Stock Award shall become fully vested and
non-forfeitable immediately prior to the Change in Control, and (ii) the Board
or




--------------------------------------------------------------------------------




Committee (as constituted prior to the Change in Control) shall provide that, in
connection with the Change in Control, each Non-vested Share immediately prior
thereto shall be cancelled in exchange for an amount equal to the Change in
Control Price. In addition to (i) and (ii) hereof, the Board or the Committee
(as constituted prior to the Change in Control) may make such other adjustments
or settlements of any remaining Non-vested Shares as it deems appropriate and
consistent with the Stock Plan’s purposes; provided, however, that, in no event,
shall any such adjustment or substitution adversely affect the rights of
Participant set forth in (i) and (ii) hereof.
(c)     If the Company and its Subsidiaries (or the resulting entity in the
Change in Control) terminate Participant’s employment other than for Cause or if
Participant voluntarily terminates employment with the Company and its
Subsidiaries for Good Reason, in each case within 24 months following the
effective date of a Change in Control, the restrictions on Transfer applicable
to any remaining Non-vested Shares (including any shares subject to an
Alternative Award for which the restrictions on Transfer have not lapsed) shall
lapse in their entirety as of the effective date of such termination of
employment.
(d)    For purposes of this Section 6.3, “Change in Control” means:
(i) any Person becomes the Beneficial Owner of 30% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (I) any
acquisition directly from the Company, (II) any acquisition by the Company or an
Affiliate, (III) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any Affiliate, or (IV) any acquisition
pursuant to a transaction that complies with clauses (A), (B) or (C) in clause
(iii) below; or
(ii) Individuals who, as of May 22, 2014, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to May 22,
2014 whose election, or nomination for election by the Company’s stockholders,
was approved by a vote of at least a majority of the directors then comprising
the Incumbent Board shall be considered as though such individual was a member
of the Incumbent Board, but excluding, for this purpose, any such individual
whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board; or
(iii) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, or the acquisition of assets or stock of another entity by the
Company or any of its subsidiaries (each, a “Business Combination”), or a sale
or other disposition that involves a significant amount of the Company’s assets
(as determined pursuant to Item 2.01 of Form 8-K); provided, however, that a
Business Combination shall not constitute a Change in Control unless, following
such Business Combination, (A) all or substantially all of the individuals and
entities that were the Beneficial Owners of the Outstanding Company Common Stock
and the Outstanding Company Voting Securities immediately prior to such Business
Combination Beneficially Own, directly or indirectly, more than 50% of the then-




--------------------------------------------------------------------------------




outstanding shares of common stock (or, for a non-corporate entity, equivalent
securities) and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors (or, for a
non-corporate entity, equivalent governing body), as the case may be, of the
entity resulting from such Business Combination (including, without limitation,
an entity that, as a result of such transaction, owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be, (B) no
Person (excluding any corporation resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) Beneficially Owns, directly or
indirectly, 30% or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors (or, for a non-corporate entity, equivalent governing body) of the
entity resulting from such Business Combination were members of the Incumbent
Board at the time of the execution of the initial agreement or of the action of
the Board providing for such Business Combination; or
(iv) Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.
(e)    For purposes of this Agreement, “Cause” shall be as defined in the Stock
Plan.
(f)    For purposes of this Agreement, a Participant shall have “Good Reason” if
one or more of the following occurs: (a) a reduction in total compensation and
benefits (which shall include any and all equity-based compensation) from the
compensation and benefits provided to the Participant immediately prior to a
Change in Control (excluding a reduction in benefits that occurs after the
Change in Control and is caused by a change in benefit plan design that applies
on a non-discriminatory basis to all eligible participants); (b) a material
diminution in the level of authority, breadth and scope of organization
overseen, work responsibilities, duties and/or reporting relationships
(internally or to the Board of Directors) from the Participant’s work level of
authority, breadth and scope of organization overseen, work responsibilities,
duties and/or reporting relationships immediately prior to a Change in Control;
or (c) relocation of the work place following a Change in Control to a location
more than fifty (50) miles from the work place of the Participant immediately
prior to a Change in Control. In no event shall a Participant have the right to
terminate for Good Reason unless the Participant notifies the Company in writing
of termination for Good Reason specifying the event constituting Good Reason.
The Company shall have a period of fourteen (14) days in which to cure the Good
Reason. If the Good Reason is cured within this period, a Participant will not
be entitled to voluntarily terminate for Good Reason with respect to the event
that has been cured.
6.4    Termination for any Other Reason
If the Participant’s employment with the Company and its Subsidiaries is
terminated by the Company or if the Participant resigns from employment with the
Company and its Subsidiaries for any reason, in each case other than as set
forth in Sections 6.1, 6.2 or 6.3 of this Agreement, any remaining Non-vested
Shares shall be forfeited as of the effective date of such termination and
Participant shall have no further rights with respect thereto.




--------------------------------------------------------------------------------




Section 7.     Withholding of Taxes
The Participant shall be responsible for payment of any taxes or similar charges
required by law to be withheld in respect of the Restricted Shares, which shall
be paid by the Participant on or prior to the payment or other event that
results in taxable income in respect of the Restricted Shares. Such taxes may be
paid in cash or by the surrender of shares of Common Stock.
Section 8.    Further Assurances
Each of the parties hereto agrees to execute and deliver all consents and other
instruments and to take all other actions deemed necessary or desirable by
counsel for the Company to carry out each term of this Agreement.
Section 9.    Notices
9.1    Notice to the Company
Any notice to the Company under or pursuant to this Agreement shall be deemed to
have been given if and when delivered in person to the General Counsel of the
Company or if and when mailed by certified or registered mail to the General
Counsel of the Company at the executive offices of the Company, 900 Omnicare
Center, 201 East Fourth Street, Cincinnati, OH 45202, or such other address as
the Company may from time to time designate in writing by notice to the
Participant given pursuant to Section 9.2 below.
9.2    Notice to the Participant
Any notice to the Participant under or pursuant to this Agreement shall be
deemed to have been given if and when delivered to the Participant in person or
if and when mailed by certified or registered mail to the Participant at
Participant’s address on file with the Company’s Human Resources Department or
such other address as the Participant may from time to time designate in writing
by notice to the Company given pursuant to Section 9.1 above.
Section 10.    Entire Agreement
This Agreement supersedes all prior understandings and agreements, written or
oral, of the parties hereto with respect to the subject matter hereof[,
provided, however, that if Participant and the Company are parties to an
employment agreement that is in effect on the Grant Date, the applicable terms
and conditions of such employment agreement with respect to the vesting and
payment of equity-based compensation shall apply to this Agreement]. Except as
expressly provided herein, this Agreement is subject to the terms and conditions
of the Stock Plan, a copy of which Participant acknowledges receiving and the
terms of which are incorporated by reference herein. In the event of any
conflict between the terms and conditions of the Stock Plan and the terms and
conditions of this Agreement, the terms and conditions of this Agreement shall
govern.
Section 11.     Governing Law    
This Agreement and all rights hereunder shall be subject to and interpreted in
accordance with the laws of the State of Delaware, without reference to the
principles of conflicts of laws, and to applicable Federal securities law.




--------------------------------------------------------------------------------




Section 12.     No Right of Employment
Nothing in this Agreement shall be deemed to give the Participant any right to
continue as an employee of Omnicare or any Subsidiary or to interfere in any way
with the right of Omnicare and its Subsidiaries to terminate or to change the
terms and conditions of the Participant’s employment at any time.
Section 13.    Clawback
In addition to any compensation recovery which may be required by this
Agreement, law or regulation (including but not limited to any clawback required
by Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection
Act), the Participant acknowledges and agrees that any compensation paid under
this Agreement shall be subject to the clawback requirements set forth in
Omnicare’s Incentive Compensation Clawback Policy, Corporate Governance
Guidelines, other corporate policies, and any similar successor provisions as
may be in effect from time to time, including by reason of guidelines or
policies adopted following the Participant’s termination of employment.
Section 14.    Restrictive Covenants
In consideration of the grant evidenced by this Agreement and such other good
and valuable consideration referenced herein and therein, Participant agrees to
the terms and conditions of the Noncompetition, Nonsolicitation and
Nondisclosure Agreement attached hereto as Exhibit A.




[Signature Page Follows]








--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first set forth above.




OMNICARE, INC.




By: ______________________________________
Name:










PARTICIPANT




By: ______________________________________
Name:


 


